DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on March 29, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 1 and has canceled claim 2.  
Claims 1 and 3-19 remain pending in this application.    
The rejection of claim 1 and 3-19 under 35 USC 112, second paragraph, set forth in the previous Office Action is withdrawn in response to applicant’s amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the primary deposition includes at least one adjustment step of adjusting deposition conditions”, and the claim also recites “the preliminary deposition includes at least two adjustment stops and deposition conditions are adjusted for the plurality of sub-thin-films in different adjustment steps” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-7, 12-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Stull (US 2010/0221575 A1) in view of the US patent application publication by Wedowski et al (US 2007/0285643 A1), and US patent application publication by Lotz (US 2015/0021168 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Stull teaches a method for producing a multilayered optical thin-film composed of a plurality of thin films is formed on a film substrate in a sputtering deposition apparatus, (please see Figures 1-3) while the film substrate is continuously conveyed in the sputtering deposition apparatus.  The sputtering deposition apparatus includes a plurality of chambers along a substrate conveyance direction, (please see paragraphs [0040] to [0044]).  
Stull teaches that sputtering method comprises deposition in which deposition of thin-films with determined thickness forming on the thin film substrate in the sputtering deposition apparatus and the multilayered optical thin-film is formed on a final film substrate, (please see Figures 1-3).  Stull further teaches that the method comprises forming a stack of thin films made of two or more different materials (such as Zn and Sn), is deposited on the film substrate by simultaneously energizing two or more of the sputtering chambers, (with a first coat zone such as “42”, Figure 3), and an optical property such as the thickness and/or diffractive index of a stacked body in which a plurality of thin-films are formed on the first film substrate, (please see paragraph [0043]).  
This reference has met all the limitations. It however does not teach explicitly to include an optical measuring unit configured to measure an optical property.  This reference also does 
Wedowski et al in the same field of the endeavor teaches a manufacturing method for a multilayered optical thin-film element, (please see Figure 7) wherein the manufacturing method and apparatus include a sputtering deposition apparatus with an optical measuring unit, (please see Figure 6), which is configured to measure an optical property such as reflectance of the multilayered element (8).   Wedowski et al also teaches that the manufacturing method comprises the iterated calculation steps for determining thickness of the material layers in the multilayered element, (please see Figures 1a and 1b), wherein the desired optical thickness of the plurality of thin-films are calculated from the optical property obtained by the optical measuring unit and the deposition conditions for the respective thin-films are adjusted until the optical property obtained by the optical measuring unit or the thickness of the respective thin-films calculated from the optical property falls within a predetermined range, 
It would then have been obvious to one skilled in the art at the time of invention was made to apply the teachings of Wedowski et al to the method for producing the multilayered optical film taught by Stull to provide an optical measuring unit and an adjustment arrangement to allow the thickness of the plurality of layers of the multilayered optical film during the deposition process (such as the preliminary deposition process) be adjusted in accordance with the measured deposition condition, such as reflectance of the multilayered optical element, obtained by the measuring unit until the desired thickness is reached.  This combination has the preliminary deposition.  The sputtering deposition of the layer material with the desired thickness is considered to be the main deposition.  Stull teaches that the multilayered optical film is deposited on a film substrate, (20, please see Figures 1-3) is could be regarded as the film substrate, the first and the second film substrate.  
In response to the phrase “forming the multilayered optical thin-film on a film substrate by sputtering in a roll-to-roll sputtering deposition apparatus”, recited in claim 1,  roll-to-roll sputtering deposition apparatus for depositing thin film layer is very well known in the art as demonstrated in the teachings of Lotz.  Lotz teaches a roll-to-roll or inline sputtering method and apparatus to achieve thin-film coating process, (please see Figures 3 and 4, paragraph [0003]).  Stull teaches the multilayered optical thin-film composed of a plurality of thin films is formed on a film substrate in a sputtering deposition apparatus, (please see Figures 1-3) while the film substrate is continuously conveyed in the sputtering deposition apparatus and the sputtering deposition apparatus includes a plurality of chambers or coating zones along a substrate conveyance direction, (please see paragraphs [0040] to [0044], Figure 3).  In light of the teachings of Lotz, it is either implicitly true that the sputtering apparatus of Stull is an inline or roll-to-roll sputtering apparatus or is within general level skilled in the art to modify accordingly 
Claim 1 has been amended to include the phrase “at least one of the plurality of thin-film which constitute the multilayered optical thin-film is a stack of plurality of sub-thin-films deposited in two or more of the sputtering chambers”.  Stull teaches that the thin film, which serves as the sub-thin-film, (22, Figure 2), that comprises ZnO/SnO2 is manufactured by utilizing three chambers in the coating zone (42, please see paragraph [0044]).  Stull teaches that the multilayer comprises a plurality of sub-thin-films (please see Figures 2 and 3), that can be arbitrarily grouped as to include a plurality of thin-films wherein at least one of the plurality of thin film is a stack of a plurality of sub-thin-films, (i.e. sub-thin films 22 and 24), that are deposited in two or more sputtering chambers.  
Claim 1 has been amended to include the phrase “the preliminary deposition includes at least two adjustment steps and deposition conditions are adjusted for the plurality of sub-thin-films is different adjustment steps”.   It is implicitly true that the preliminary deposition includes at least two adjustment steps and the deposition conditions are adjusted for the plurality of sub-thin-films in a different adjustment steps, since the adjustment of the thickness and/or refractive index for each sub-thin-film is achieved in iteration calculation that includes different adjustment steps.  
With regard to claims 3-5, Wedowski et al teaches that in the adjustment step a reflection spectrum of the stacked body is measured by the optical measuring unit, (noted Wedowski et al teaches that the reflected light is detected by the photon detector 15, Figure 6, paragraph [0140]).  Wedowski et al teaches that in at least one adjustment step the thickness of the plurality of thin-films are calculated from the reflected spectrum, (please see Figures 1a and 1b).  With regard to 
With regard to claim 6, it is implicitly true that the preliminary deposition may include a plurality of adjustment steps and the conveyance speeds of the first film substrate in the plurality of adjustment steps may be made of the same for the benefit of allowing the deposition of the thin films at different coating zones at set speed.  
With regard to claims 7 and 18-19, it is implicitly true or obvious modification to one skilled in the art that the optical properties, including reflectance of the multilayered optical element, in a width direction perpendicular to the substrate conveyance direction are measured by the optical measuring unit, (please see Figure 6 of Wedowski et al), and the thickness of each of the thin-films at a plurality of positions in the width direction are calculated from the obtained optical properties.  The thickness distribution of each of the thin-films in the width direction would be reduced by adjusting the deposition conditions at the plurality of positions in the width direction.  
With regard to amended claim 12, Stull teaches that the film substrate (20) used in the preliminary deposition is continuously used as the film substrate in the main deposition, (please see Figures 1-3).  
With regard to claim 13, it is implicitly true that after the adjustment step is completed in the preliminary deposition the main deposition is carried out continuously in a state where the energization to the sputtering chambers is continued to produce the optical film.  
.  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stull,  Wedowski et al and Lotz as applied to claim 1 above, and further in view of the US patent application publication by Tsukamoto (US 2009/0233108 A1).
The method for producing optical film taught by Stull in combination with the teachings of Wedowski et al and Lotz as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 8, Stull teaches that the sputtering coating processing includes creating gaseous plasma and accelerating the ions from the plasma into some source material.  Stull teaches that the gaseous plasma is a dynamic condition that can be obtained by metering gas, (please see paragraph [0040]).   It however does not teach explicitly that a flow rate of gas introduced into each of the sputtering chambers is adjusted so that the plasma emission intensity detected is within a set range.  Tsukamoto in the same field of endeavor teaches a vacuum film forming method via a sputtering method, (please see paragraph [0003]) wherein the plasm emission is monitored so that the flow rate of the reaction gas can be controlled, (please see paragraph [0095]).  It would then have been obvious to apply the teachings of Tsukamoto to include a plasma emission monitor to monitor the intensity of the plasma emission in the sputtering chamber and then to control flow rate of the reaction gas into the sputtering chamber in order for the emission intensity of the plasma (i.e. the dynamic condition of the gaseous plasma) can be controlled within a set value range.  

With regard to claim 10, since the plasma emission intensity determined the amount of reaction gas flow into the sputtering chamber and therefore controls the amount of coating material created for deposition, the deposition condition in the adjustment step is adjusted by changing the set value of the plasma emission intensity of the plasma emission monitor.  

Claims 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stull, Wedowski  and Lotz as applied to claims 1 and 12 above, and further in view of the US patent application publication by Nagahama et al (US 2006/0040204 A1).
The method for producing optical film taught by Stull in combination with the teachings of Wedowski et al and Lotz as described in claims 1 and 12 above has met all the limitations of the claims.  
With regard to claims 11 and 15-16, Stull teaches that the thin film substrate comprises a transparent glass member, but it does not teach explicitly that the thin film substrate further comprises a light absorbing member releasable attached to the surface of the transparent film on Nagahama et al in the same field of endeavor teaches a multilayered optical thin-film element (50, Figure 11) wherein a light absorbing layer (54) is attached to the back surface of the transparent substrate (51B), which is on the side of the transparent substrate that the multilayered thin-films (53) is not formed.  It would then have been obvious to one skilled in the art to apply the teachings of Nagahama et al to add a light absorbing member at the back surface of the thin film substrate (the first thin film substrate and the second thin film substrate) for the benefit of absorbing unwanted light.  Although this reference does not teach explicitly that the light absorbing member is releasably attached via an adhesive layer, such modification would have been obvious to one skilled in the art since using adhesive to attach optical elements together is well-known practice in the art and adhesive layer provides releasable property is also well known in the art.  To include an adhesive layer to provide the releasable attachment of the light absorbing member to the substrate is within general level skill in the art for the benefit of allowing the light absorbing member may be attached as desired.  
With regard to claim 17, it is implicitly true that after the adjustment step completed in the preliminary deposition the main deposition is carried out continuously in a state where the energization to the sputtering chambers is continued to produce the optical film.  

Response to Arguments
Applicant's arguments filed March 29 and April 28, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments with respect to the amendment to claim 1 has been fully addressed in the reasons for rejection set forth above.   Furthermore, Stull teaches that the sub-thin-film may be manufactured in two or more chambers and different adjustment steps certainly can be included in different sputtering chambers.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent application publication by Kamada et al (US 2009/0161521 A1) discloses that both a single chamber and a multi-chamber arrangement are known in the art to despot multilayer films.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872